Citation Nr: 0314125	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  94-19 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to May 1962 
and from July 1962 to February 1992.

In a July 1992 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington 
granted the veteran's claim of entitlement to service 
connection for the residuals of a concussion, including 
headaches, a ruptured tympanic membrane, hearing loss, and 
tinnitus.  A combined 10 percent rating was assigned.  The 
veteran perfected an appeal of that decision.  Subsequent to 
the initiation of this appeal, jurisdiction of the veteran's 
claims file was transferred to the RO in Honolulu, Hawaii, 
because he now resides in the area serviced by that RO.

The veteran's appeal was previously before the Board of 
Veterans' Appeals (Board) in August 1996, at which time the 
Board remanded the case to the RO for additional development.  
In a July 1999 rating decision the RO established separate 
grants of service connection for headaches, rated at 
10 percent; tinnitus, rated at 10 percent; bilateral hearing 
loss, rated as non-compensable; and a perforated tympanic 
membrane, also rated as non-compensable.  Cf. 38 C.F.R. § 
4.25 (2002); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
[separate disabilities arising from a single disease entity 
are to be rated separately]. The case was then returned to 
the Board for further consideration of the veteran's appeal.

In a March 2000 decision the Board denied entitlement to 
increased ratings for tinnitus, headaches, bilateral hearing 
loss and a perforated tympanic membrane.  The veteran 
appealed only that portion of the Board's decision which 
denied an increased rating for tinnitus to the United States 
Court of Appeals for Veterans Claims (Court).  In a September 
2001 order, the Court vacated that portion of the Board's 
March 2000 decision that denied entitlement to an increased 
rating for tinnitus, and remanded that issue to the Board for 
readjudication.


FINDING OF FACT

The veteran has persistent, recurrent, bilateral tinnitus.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for tinnitus are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1992); 38 C.F.R. § 
4.87, Diagnostic Code 6260 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's March 10, 2000 decision denied the veteran's 
claim of entitlement to an increased disability rating for 
tinnitus because 10 percent was the maximum rating provided 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Although the matter was not raised in March 2000, the veteran 
contended before the Court and continues to contend before 
the Board that he is entitled to separate 10 percent ratings 
for each ear because he has tinnitus in both ears.  The 
veteran additionally contends that the VA Schedule for Rating 
Disabilities is ambiguous as to whether the 10 percent rating 
provided in the schedule is for unilateral or bilateral 
tinnitus.  In an order dated September 6, 2001, the Court 
remanded this matter to the Board for further consideration.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991) to the effect that a remand by the Court 
is not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.
 
The Board further notes that the only matter currently at 
issue is whether the VA Schedule for Rating Disabilities 
provides for separate 10 percent ratings for tinnitus in each 
ear.  The remainder of the Board's March 10, 2000 decision, 
including its denial of an extraschedular rating for 
tinnitus, was not challenged before the Court and is final.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) 
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

In Holliday v. Principi, 14 Vet. App. 282-83 (2001), the 
Court determined that the provisions of the VCAA are 
potentially applicable to all claims filed after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not final as of that date.  The scope of the 
VCAA was, however, further defined by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in 
Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 2002).  In 
Dyment, the Federal Circuit determined that although the 
section of the VCAA eliminating the concept of a well 
grounded claim had retroactive effect, the section of the 
statute pertaining to VA's enhanced duty to notify and assist 
had no retroactive application.  In Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002), the Federal Circuit held that the 
enhanced duty to notify and to assist does not apply 
retroactively to cases decided by VA prior to enactment, but 
on appeal to the Court on the date of enactment.  See also 
Stephens v. Principi, 16 Vet. App. 191, 193 (2002).

In the instant case, the Board denied the veteran's claim for 
an increased rating for tinnitus in March 2000, prior to 
enactment of the VCAA.  The Board finds, therefore, that the 
provisions of the VCAA pertaining to the enhanced duty to 
notify and assist are not applicable to the veteran's claim.  
Because the veteran's claim as to the matter of an increased 
disability rating for tinnitus was found to be well grounded 
and fully developed prior to the Board's decision, the 
retroactive applicability of the elimination of the well 
grounded claim requirement has no bearing on the veteran's 
claim.

Moreover, as will be discussed below, the outcome of this 
case revolves around the interpretation of the relevant 
regulation.  The Court has held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.

The Board additionally observes that neither the veteran 
through his very able representative or the Court itself 
raised any concerns with respect to the VCAA.  
The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a piecemeal 
fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) 
["[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties 
or the Court"]; Cerullo v. Derwinski, 1 Vet. App. 295, 200 
(1991) [one reason advanced by Court for statutory 
interpretation was that it would "help[ ] prevent the wasting 
of judicial time and resources"].  The Board is therefore 
confident that the VCAA is not an issue in this case. 



Relevant Law and Regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2002).

Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  Because the veteran's appeal was filed prior 
to the change in the regulations, he is entitled to the 
application of the version more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

According to the former rating criteria, a maximum 10 percent 
rating was assigned for persistent tinnitus as a symptom of 
head injury, concussion or acoustic trauma.  38 C.F.R. 
§ 4.87a, Diagnostic Code 6260 (1992).  

The regulation was revised effective in June 1999 to provide 
that a maximum 10 percent rating is applicable for recurrent 
tinnitus, regardless of its cause.  A note following the 
diagnostic code indicates that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6204, or other diagnostic codes, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

The Board notes in passing that in Wanner v. Principi, 17 
Vet. App. 4, 17-18 (2003), the Court invalidated the 
requirement in the regulation that was in effect prior to 
June 1999 that in order for a compensable rating to apply, 
the tinnitus had to be the result of head injury, concussion, 
or acoustic trauma.  

The regulation was again revised in May 2003 to add two 
additional notes following the diagnostic code as follows:  

Note (2): Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in 
which the sound is audible to other people and has 
a definable cause that may or may not be 
pathologic) under this diagnostic code, but 
evaluate it as part of any underlying condition 
causing it.

See 68 Fed. Reg. 25,822 (May 14, 2003).

As will be explained below, under all versions of the 
regulation, the maximum rating which is available for 
tinnitus is 10 percent.  The Board therefore finds that 
neither version of the regulation is more favorable to the 
veteran.  See VAOPGCPREC 3-00.

Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3 
(2002).  The Federal Circuit has held that "when the positive 
and negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis

The medical evidence establishes that the veteran has 
suffered from tinnitus since an explosion in 1966.  As 
discussed in the Introduction, service connection has been 
granted for tinnitus and the tinnitus has been rated as 
10 percent disabling since his separation from service in 
February 1992.  It is the veteran's contention that he should 
be assigned separate 10 percent ratings for tinnitus in each 
ear because the disorder is bilateral.  

The Court remanded this issue to the Board for consideration 
of the veteran's argument, initially raised before the Court, 
that he was entitled to separate 10 percent ratings, one for 
each ear, for bilateral tinnitus.  The Court intimated no 
opinion as to the outcome of the case.  A search of the 
Court's subsequent jurisprudence does not reveal that it has 
otherwise addressed this specific matter.

Following remand of the veteran's appeal from the Court, the 
Board requested an opinion from VA's Office of the General 
Counsel (OGC) on this issue.  In VAOPGCPREC 2-03, OGC noted 
that "tinnitus is the perception of sound in the absence of 
an acoustic stimulus."  VAOPGCPREC 2-03 at p. 2, citing The 
Merck Manual 665 (17th Ed. 1999).  The OGC referenced the 
notice of proposed rulemaking resulting in the amendment to 
Diagnostic Code 6260 in May 2003 for the medical explanation 
of tinnitus:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)].

Based on this medical explanation the OGC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  

OGC therefore determined that the original and revised 
versions of Diagnostic Code 6260 authorized a single 
10 percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and 
precluded the assignment of separate ratings for bilateral 
tinnitus.

The Board initially finds that it can consider this matter 
without the necessity of remanding it to the RO.  See Bernard 
v Brown, 4 Vet. App. 384 (1993).  The resolution of this case 
is in essence dependent upon the OGC opinion, which is of 
course as binding on the ROs as it is on the Board.  Thus, 
remanding the case to the RO would accomplish nothing except 
to further delay resolution of this case, which is now over a 
decade old.  As the Court stated in Erspamer v. Derwinski, 1 
Vet. App. 3, 11 (1990): "Ten years is an undeniably, and 
unacceptably, long time to have passed since [the appellant] 
first filed the claim for benefits with the VA. The delays 
have benefited neither the parties nor the public and they 
cannot be permitted to continue.  The petitioner has a right 
to a decision on her claim."  Although resolution in the 
instant case has been delayed by numerous factors, many of 
which were not within the Board's control, the Board agrees 
with the stated goals of the Court and does not believe that 
another remand would be in the best interest of anyone.

Moreover, the Court's September 6, 2001 order did not appear 
to contemplate readjudication by the RO but rather was 
couched in terms which clearly signified  an intent that the 
Board evaluate the veteran's contention as to tinnitus.  The 
veteran himself and his representative have not suggested 
that remand to the RO for readjudication would be 
appropriate.  Indeed, in response to the Board's notification 
of the OGC opinion, the veteran requested that the Board 
immediately proceed with adjudication of his appeal.   

Turning then to the matter at hand, the Board observes that 
precedential opinions of the OGC are binding on the Board.  
See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 
F.3d 1058 (Fed. Cir. 2000).  For that reason the Board finds 
that all versions of Diagnostic Code 6260 preclude the 
assignment of separate disability ratings for bilateral 
tinnitus and that 10 percent is the maximum rating available 
for tinnitus.  

For the sake of completeness, the Board will, however, 
address the arguments raised by the veteran's representative 
in his brief to the Court.

In his February 2001 brief the veteran's representative 
asserted that the rating criteria was ambiguous as to whether 
the 10 percent rating applied for unilateral or bilateral 
tinnitus, and that the Rating Schedule did not otherwise 
address that issue.  He stated that because the Rating 
Schedule was ambiguous, the rating criteria had to be 
interpreted in a manner most favorable to the veteran.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
[the canons of statutory construction apply to regulations as 
well as statutes[.  The veteran's representative relies on 
this canon of construction for his proposition that the 
regulation must be interpreted to allow two separate and 
distinct ratings for bilateral tinnitus.

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  The Supreme 
Court also held in Brown, however, that "[a]mbiguity is a 
creature not of definitional possibilities but of statutory 
context. . . " Brown, 513 U.S. at 118 (citations omitted).  
By reading the rating criteria for Diagnostic Code 6260 in 
the context of the remaining provisions of the Rating 
Schedule, it is clear that a maximum 10 percent rating may be 
assigned for tinnitus, regardless of whether it is unilateral 
or bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a statute includes specific language but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  In reviewing the 
VA Rating Schedule the Board notes the presence of a number 
of diagnostic codes for which the Secretary found that 
bilateral or unilateral involvement was relevant; crucially, 
these diagnostic codes reflect such distinction.  For 
instance, 38 C.F.R. § 4.87, Diagnostic Code 6207 [loss of 
auricle] provides a 30 percent rating for loss of one auricle 
and a 50 percent rating for loss of both auricles.  None of 
the remaining diagnostic codes pertaining to diseases of the 
ear, other than hearing loss, specify whether the ratings 
provided are based on unilateral or bilateral involvement.  
See 38 C.F.R. § 4.87.  The presumption is that if bilateral 
involvement was significant, and/or warranted a rating 
different from unilateral involvement, the diagnostic codes 
would so specify.  The OGC opinion has further clarified this 
matter by in essence stating that any distinction between 
unilateral or bilateral tinnitus was meaningless for the 
purpose of assigning a disability rating.

The regulations provide that except as otherwise provided in 
the Rating Schedule,  disabilities arising from a single 
disease entity are to be rated separately.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25(b) (2002).  
As noted by the Board elsewhere in this decision, in this 
case various residuals of the veteran's service-connected 
concussion, including tinnitus, have been rated separately.  

The assignment of separate ratings is, however, dependent on 
a finding that the disease entity is productive of distinct 
and separate symptoms; the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2002); Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  As the OGC opinion 
makes clear, the disease entity of "tinnitus" has but one 
symptom--the perception of sound in the brain without 
acoustic stimulus.  Because tinnitus does not produce 
separate and distinct symptoms, the assignment of separate 
ratings for the right and the left ear is not appropriate.

For the reasons and bases expressed above, the Board has 
determined that the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of 10 percent for tinnitus.  The Board's decision is 
based on a reading of the appropriate regulation, as 
interpreted by VA OGC.  The benefit sought on appeal 
continues to be denied.


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for tinnitus is denied.



_________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

